Order, Supreme Court, New York County (Stuart Cohen, J.), entered July 11, 1996, which granted defendant-respondent’s motion for summary judgment to the extent of dismissing the causes of action against him for breach of fiduciary duty, gross negligence and punitive damages, and which denied as moot plaintiff’s cross motion to strike defendant’s answer, unanimously affirmed, without costs.
Defendant demonstrated his entitlement to summary judgment by showing that his actions with respect to plaintiff’s contract with defendant contractor were made in good faith and in the exercise of honest judgment (see, Levine v Levine, 184 AD2d 53, 59), i.e., that the choice of a contractor was made only after a careful selection process and a unanimous vote of pláintiffs Board of Directors, that the contract itself was signed not by defendant but by a then minority member of the Board who was a representative of the tenant shareholders, and that he, along with qualified professionals, oversaw the work as it progressed. Against this, plaintiffs opposition was unsubstantiated and conclusory, for the most part presented by a person without personal knowledge of the relevant facts or improperly reliant upon defendant’s deposition testimony taken in unrelated litigation. Concur—Milonas, J. P., Rosenberger, Wallach, Nardelli and Rubin, JJ.